DETAILED ACTION
Claims 1, 4-7, 10-15, 17-19, and 21-22 were filed with the amendment dated 04/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment and Arguments
Applicant’s amendments dated 04/20/2021 overcome the 35 USC 112b rejections, as well as the prior art rejections.

Allowable Subject Matter
Claims 1, 4-7, 10-15, 17-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “a hydraulic pressure system which is independent of pressure of the liquid or gaseous medium flowing through the line system … the hydraulic pressure system has a bypass line to produce a pressure equalization between the annular space and a dead space which is situated between the seat rings and a top side of the hall plug and an inner wall of the housing; and wherein the hydraulic pressure system has at least one shut-off element to open and close the bypass line” (claim 1) in combination with the other limitations set forth in the independent claims. 
Applicant’s arguments and amendments regarding claim 1, as well as the amendments and arguments to claims 14, 15, 18, and 21, overcome the prior art rejections (for the reasons set forth above – as claim 14 and claim 21 now require claim 1; as well as the reasons previously set forth for claims 15 and 18 in the non-final Office Action dated 11/20/2020).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753